Title: To Benjamin Franklin from Edmund Clegg, 10 May 1782
From: Clegg, Edmund
To: Franklin, Benjamin


Hond Sir
London May 10: 1782
I Received a Letter from Mr Wyld dated the 29th of April, the 4th instant. I waited to have your reply to the one or other of my former ones to you, but being disappointed; I trouble you with this.
I find as I wrote before, that they are gone so far in the Country in getting ready to go over that delays will now be of very bad Consequence to them all & I am in such suspence as is in some respects inconvenient. I always advised them in my Letters, not to be over hasty: But as matters now stand with them—I do, most humbly, & earnestly beg; the utmost you can do towards their safe Passage; and proper directions as to the mode of embarking— I know if you knew their Situation—you would tenderly feel for them, & if kind Providence ever brings us safe over— I am firmly perswaded You will be so far from repenting your Patronage: that you will look forwards with pleasure to the fruit arising from the Planting of such a concern which I hope, when Wars are over, will Yeild you Prospects of promoteing the rising greatness of your country in the Arts of Peace.
It is my Judgement that the Silk business will be the first brought to perfection— But I could tell with more certainty if I knew the kinds of Silk the Country Produces— I hear some Gentlemen of Large Fortunes from the Neighbourhood of Derby are designing to go over to set up their Trade in that Country which is the throwing of Silk— I have no knowledge of them, But I think if they were to put the raisers of Silk into a Perfect Method of reeling it from the Worm—that would be a very great improvement. Neither the Assiatics nor many of the Europeans do that business as it ought to be, a very little extra, trouble and care would add near 10 per Cent to the Value of Raw silks.
I long to see the day, when we shall be able to unite in One our own Intrest and that of the Country which We have so fully set our Hearts upon—and beg leave to say expectation is upon the tiptoe for a favourable reply from you. In the mean time—I am Hond: Sir Your most obedt & most humble sert
Edmund Clegg
His Excellency Benjamin Franklin LLD &c
  
Addressed: Monsr à / Monsuir Franklin / Passi
Notation: Edmund Clegg London. may 10 1782.
